Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00902-CV

   IN RE Randolph JACKSON and Janet Meyers, Individually and as Heirs of the Estate of
  Matthew Charles Jackson; and Erica Fitts, Individually and as Next Friend of Jasper Charles
                                     Jackson, a Minor

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-17862
                                Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 9, 2014

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellees, who have not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against appellants.


                                                    PER CURIAM